       Case 2:19-cv-05030-JDW Document 136 Filed 06/08/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  LISA BARBOUNIS,
                                          Case No. 2:19-cv-05030-JDW
             Plaintiff,

      v.

  THE MIDDLE EAST FORUM, et al.,

             Defendants.


                                   ORDER

      AND NOW, this 8th day of June, 2021, upon consideration of the Motion for

Summary Judgment on Behalf of Plaintiff Lisa Barbounis as to All Counterclaims

Filed by Middle East Forum (ECF Nos. 108 &110) and Defendants The Middle East

Forum, Mr. Daniel Pipes, and Mr. Gregg Roman’s Omnibus Motion for Summary

Judgment (ECF No. 109), as to MEF’s Counterclaims, and for the reasons set forth

in the Court’s accompanying Memorandum, it is ORDERED as follows:

      1.    Ms. Barbounis’s Motion for Summary Judgment (ECF Nos. 108 & 110)

is GRANTED; and

      2.    Defendants’ Motion for Summary Judgment (ECF No. 109), as to MEF’s

Counterclaims, is DENIED.

      It is FURTHER ORDERED that Defendant The Middle East Forum’s

Statement of Undisputed Material Facts (ECF No. 111), which MEF docketed as a

Motion to Amend or Correct, is DENIED.

                                           BY THE COURT:

                                           /s/ Joshua D. Wolson
                                           JOSHUA D. WOLSON, J.
